One Field was general manager and superintendent of a mill. Magid, a knitter in the mill, was doing unsatisfactory work, and Field ordered him discharged. The message giving word of the discharge was brought to Magid about 5.15 P.M. He kept on working, however, till 5.30, the closing hour for the factory. Field, finding him in the building, ordered him to leave. Angry words followed, Magid asking whether Field was strong enough to put him out, and Field retaliating by raising a bobbin in the air. Other workmen who were by, pulled Magid away. A few minutes later, Field went downstairs and out of the building. Magid, waiting for him on the sidewalk, three or four feet from the door, challenged him to fight. Field tried to walk away, but Magid struck him in the face. He fell backward, fracturing his skull, and died. An award in favor of dependent relatives was reversed upon appeal.
Our decisions make it plain that the injury to Field was one that might fairly be found by the triers of the facts to have arisen "out of" the employment (Workmen's Comp. Act; Cons. Laws, ch. 67, § 2, subd. 7). Magid was the aggressor in an assault provoked by the discharge and the ensuing war of words (Matterof Rydeen v. Monarch Furniture Co., 240 N.Y. 295; Matter ofKnocks v. Metal Packing Corp., 231 N.Y. 78; Matter of Fried
v. Quinlan, Inc., 242 N.Y. 496; Matter of Verschleiser v.Stern  Son, 229 N.Y. 192; cf. Zygmuntowicz v. Am. Steel Wire Co., 240 Mass. 421, 424). The argument is made, however, that the injury did not arise "in the course of employment" (Workmen's Comp. Act, § 2, subd. 7), for the reason that Field, after finishing the work of the day, had left the premises or plant (§ 2, subd. 4), and was out upon the public sidewalk. If he had been struck within the threshold, *Page 142 
liability would be conceded. Because he was struck without, liability has failed.
We think the line of division is drawn too narrowly and closely when circumstances of place are thus considered to the exclusion of all others. The quarrel outside of the mill was merely a continuation or extension of the quarrel begun within. Magid, pulled away from his enemy indoors, was waiting for his vengeance at the gate, and took it on the instant. The rule is well settled that an employee, even after closing time, is in the course of employment until a suitable opportunity has been given to leave the place of work (Matter of Lynch v. City of New York,242 N.Y. 115, 118). For that reason, claims have been sustained for injuries on stairs or in elevators though the stairs or the elevators were not controlled by the employer, a tenant of a loft above (Matter of Ross v. Howieson, 232 N.Y. 604, reversing198 App. Div. 674, on the dissenting opinion in that court;Martin v. Met. Life Ins. Co., 197 App. Div. 382; 233 N.Y. 653;  Sundine's Case, 218 Mass. 1). Here, almost in the very act of putting his foot without the mill, the employee is confronted by a danger engendered by his work within. The situation would be hardly different if a struggle, begun back of the threshold, had ended in a fatal blow delivered on the walk. No reasonable opportunity had been offered the assaulted man to separate himself from the plant, its animosities and dangers. Continuity of cause has been so combined with contiguity in time and space that the quarrel from origin to ending must be taken to be one.
The facts being what they are, there is no occasion to consider whether a recovery would be permitted though the unity of the transaction were less apparent than it is (Cudahy Packing Co.
v. Parramore, 263 U.S. 418; Matter of Carter v. Gordiner Warring Co., 230 N.Y. 597; and cf. Matter of Lampert v.Siemons, 235 N.Y. 311; Rourke's Case, 237 Mass. 360). *Page 143 
The order of the Appellate Division should be reversed, and the award confirmed, with costs in the Appellate Division and in this court.
POUND, CRANE, ANDREWS, LEHMAN and O'BRIEN, JJ., concur; KELLOGG, J., dissents.
Ordered accordingly.